UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6325



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ALBERTO CAIRA, a/k/a Rangeen Khan,         a/k/a
Claude Bernard, a/k/a Jorge Miladeh,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., District Judge.
(CR-86-5, CR-86-162, CA-94-3014-2-8)


Submitted:   July 23, 1996                  Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Alberto Caira, Appellant Pro Se. Marvin Jennings Caughman, As-
sistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his motion for relief under 28 U.S.C. § 2255 (1988), as
amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law. Co-op.

Advance Sheet June 1996). We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. United States v. Caira, Nos. CR-86-5;

CR-86-162; CA-94-3014-2-8 (D.S.C. Jan. 8, 1996). We deny Appel-

lant's motion to expedite the appeal in light of this disposition.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2